Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 14 October 1821
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy


				
					My best friend
					Philadelphia 14 Octbr. 1821
				
				Mr Sergeant sent me your Letter yesterday morning and I thank you for the pleasant information it contained concerning the health of all at home—I wish I could give you the same assurance concerning my little party but the Coachman is still very ill and Elizabeth is also quite unwell. George is on the whole better but occasionally much indisposed and subject to faintness—Mary and I do better than either and we hope to reach home on Wednesday according to your wish—On the whole Antoine had better get a set of Iron jambs for the Ball room like  those in your Library as I find Grates large enough for the room are very expensive—Give my love to Johnson and believe me most / affectionately yours
				
					L C Adams
				
				
			